number release date internal_revenue_service index number ------------------ ------------------------------ ----------------------------- -------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number -------------------- refer reply to cc corp plr-109799-06 date date legend ----------------------------- --------------------------- holding sec_1 --------------------------------------------------------------------- holding sec_2 --------------------------------------------------------------------- acquiring --------------------------------------------------------------------- target --------------------------------------------------------------------- foreign bank --------------------- ------------------ --------------------------------- state a state b government agency a date date date date ----------- ----------- -------------------------------------- --------------- ------------------------- ------------------ ------------------ ------------------ plr-109799-06 date --------------------- dear ------------------ this letter responds to your date request for rulings on certain federal_income_tax consequences of a completed transaction the information in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts foreign bank is a corporation that operates a bank in state b before date holding sec_2 was a bank_holding_company holding sec_2 was the holding sec_1 is a bank_holding_company holding sec_1 is the common parent of an affiliated_group that files a consolidated federal_income_tax return that includes acquiring acquiring is a state a bank common parent of an affiliated_group that filed a consolidated federal_income_tax return that included target target is a state a bank for what are represented to be valid business reasons holding sec_1 wanted to combine the operations of target and acquiring and sell the state a bank charter of target to foreign bank government agency does not permit the transfer of a corporate entity that holds only a state a bank charter holding sec_1 proposed to effect this combination in a manner that the service has ruled upon in accordance with revproc_89_50 1989_2_cb_631 government agency refused to approve such form government agency required that holdings effect the transaction completed transaction in the manner described below completed transaction i on date holding sec_1 contributed dollar_figurea to newco a wholly owned newly formed subsidiary of holding sec_1 holding sec_2 then merged into newco in exchange for dollar_figurea with holding sec_2 surviving shareholders of holding sec_2 received dollar_figurea in cancellation of their holding sec_2 shares ii on date holding sec_1 transferred all the stock of acquiring to holding sec_2 plr-109799-06 iii on date target merged with and into foreign bank in exchange for cash_merger in the merger holding sec_2 received cash in the amount equal to the sum of i the book_value of target amount and ii the value of the target bank charter and any required minimum capital amount acquiring retained amount and used amount to acquire from foreign bank all of target’s assets other than the target bank charter and any required minimum capital retained assets iv on date holding sec_2 transferred the cash received in step iii to acquiring representations a the fair_market_value of the acquiring stock and other consideration deemed c holding sec_2 has no plan or intention to sell or otherwise dispose_of any of the b no party to steps iii and iv of the completed transaction would have in connection with the completed transaction the following representations have been made to be received by holding sec_2 were approximately equal to the fair_market_value of the target stock surrendered in the exchange undertaken step iii without also undertaking step iv the binding contract to undertake all parts of steps iii and iv was executed on date acquiring stock to a party related to holding sec_2 within the meaning of sec_1 e also holding sec_2 has no plan or intention to liquidate acquiring or to merge acquiring with and into any other party d acquiring acquired at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the completed transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets by target held immediately prior to the completed transaction in addition the retained assets are included as assets of target held immediately prior to the completed transaction meaning of sec_368 acquire any of its outstanding_stock f acquiring has no plan or intention to redeem or to cause any other party to e after the transaction holding sec_2 will be in control of acquiring within the k each party paid its own expenses if any incurred in connection with the i following the completed transaction acquiring will continue the historical g acquiring has no plan or intention to sell or otherwise dispose_of any of the plr-109799-06 assets of target acquired in the completed transaction except for dispositions made in the ordinary course of business h the liabilities of target assumed by acquiring within the meaning of sec_357 were incurred by target in the ordinary course of business and are associated with the assets transferred businesses of target or use a significant portion of target’s historical assets in a business j at the time of the completed transaction acquiring did not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in acquiring that if exercised or converted would affect holding sec_2’s acquisition or retention of control of acquiring as defined in sec_368 completed transaction target that was issued acquired or will be settled at a discount sec_368 and iv acquiring equaled or exceeded the assets’ aggregate adjusted_basis acquiring exceeded the sum of the amount of the target liabilities immediately before the completed transaction and the amount of any money and the fair_market_value of any other_property received by holding sec_2 in connection with the completed transaction liabilities immediately after the completed transaction the meaning of sec_368 l there was no intercorporate indebtedness existing between acquiring and m no two parties to the transaction are investment companies as defined in p the fair market of acquiring’s assets exceeded the amount of acquiring’s q target is not under the jurisdiction of a court in a title_11_or_similar_case within n the fair_market_value of the assets of target that were transferred to o the fair_market_value of the assets of target that were transferred to plr-109799-06 rulings based solely upon the information submitted and the representations set forth above we rule solely as follows for federal_income_tax purposes steps iii and iv of the completed transaction will be treated as the acquisition by acquiring of all the assets of target including the sales proceeds from the retained assets that target is treated as selling to foreign bank sales proceeds solely in constructive exchange for acquiring common_stock and the assumption by acquiring of the liabilities of target followed by the constructive distribution of acquiring common_stock in liquidation of target the acquisition by acquiring of substantially_all the assets of target including the sales proceeds solely in constructive exchange for acquiring common_stock and the assumption of target’s liabilities will constitute a reorganization pursuant to sec_368 of the internal_revenue_code acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by acquiring upon the receipt of the target assets in constructive exchange for acquiring common_stock sec_1032 the basis of each asset of target in the hands of acquiring will be the same as the basis of each such asset in the hands of target immediately before the transaction sec_362 the holding_period of the assets of target in the hands of acquiring will include the period during which the assets were held by target sec_1223 no gain_or_loss will be recognized by target upon the transfer of all of its assets to acquiring in constructive exchange for acquiring stock and the assumption by acquiring of target’s liabilities sec_361 and sec_357 no gain_or_loss will be recognized by target on its constructive distribution of acquiring stock in exchange for holding sec_2’s target stock sec_361 no gain_or_loss will be recognized by holding sec_2 upon the constructive receipt of acquiring stock in exchange for its target stock sec_354 holding 2’s basis in the acquiring stock constructively received will be the same as the basis of the share or shares or allocable portions thereof of target common_stock constructively exchanged therefor allocated in the manner described in sec_1 a iii except as expressly provided herein no opinion is expressed or implied plr-109799-06 pursuant to sec_381 and sec_1_381_a_-1 the tax_year of target ended on the effective date of the completed transaction and acquiring must succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder see sec_381 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely ___________________ lewis k brickates branch chief branch office of associate chief_counsel corporate
